          Case 3:19-cv-06643-EMC Document 78 Filed 10/27/20 Page 1 of 2

                                                                            FILED
                     UNITED STATES COURT OF APPEALS                          OCT 27 2020

                                                                         MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                         U.S. COURT OF APPEALS




ENVIRONMENTAL PROTECTION                         No. 19-17479
INFORMATION CENTER,
                                                 D.C. No. 3:19-cv-06643-EMC
               Plaintiff-Appellant,              Northern District of California,
                                                 San Francisco
 v.

ANN CARLSON, in her official capacity            ORDER
as the Forest Supervisor of the Mendocino
National Forest; UNITED STATES
FOREST SERVICE,

               Defendants-Appellees,

SIERRA PACIFIC INDUSTRIES,

               Intervenor-Defendant-
               Appellee.


Before: W. FLETCHER and LEE, Circuit Judges, and SETTLE,* District Judge.

      Defendants-Appellees Ann Carlson and USFS filed a petition for panel

rehearing on October 1, 2020 (Dkt. Entry 52). Intervenor-Defendant-Appellee

Sierra Pacific Industries filed a petition for panel rehearing and rehearing en banc

on October 2, 2020 (Dkt. Entry 53). Judges W. Fletcher and Settle have voted to



      *
            The Honorable Benjamin H. Settle, United States District Judge for
the Western District of Washington, sitting by designation.
        Case 3:19-cv-06643-EMC Document 78 Filed 10/27/20 Page 2 of 2




deny the petitions for panel rehearing. Judge Lee voted to grant the petitions for

panel rehearing. Judges W. Fletcher and Lee have voted to deny the petition for

rehearing en banc, and Judge Settle so recommends.

      The full court has been advised of the petition for rehearing en banc and no

judge of the court has requested a vote on whether to rehear the matter en banc.

Fed. R. App. P. 35.

      The petitions for panel rehearing and rehearing en banc are DENIED.




                                          2
